Case 1:18-cr-00325-TFH Document 8 Filed 11/16/18 Page 1 of 10

U.S. Depannlent ofJusiice

Cn`r'ninol l')ivision

 

 

(.`ol)' ll. Jaooi’$ Tclepiro:le.' 202~6!6~»!994
]'}‘la¢' A!l:»'ney. f"ramf$ecfr'on i;`mm'l: now=t`acob:f¢jl1:.rd0}.g:l\'
.‘1`1.‘-':111-!.'!¢: & P:'nm;ciz:l' 171-and U):.r`.' '

HDU New l”nnl' A\'enue, N, iii

H"r:sh.fngmn, D. C. 2{!005

Via Ema`if
Oclobcr 5, 2018

Edgar L. Smchez~Mercado, Esq.
255_Ave»`. Ponc:e de Leéo, S_uite 1207
San` Iuao_, Pue`rto'Rico 0091'1'

Guil[ermo anos~l.uiha, Esq.
P.O. Box 22763,- UPR Sl:¢tion
Son .luan, Pueno Rico 00931

Re: Uniled Statesv JnséG. anirg;- Arone Jr.
Criminall\lo. 18-

pean_Counsel:

T_his letter sets forth the full and complete plea offer 10 your client, José G I{nn1ircz,-Arone,lr.
(her_elnn`fiel_' referred to as “_})onr client" or the "Def`end.am”), fi'om_ the Unilcd Stnles Deparlment of
Ju_stic.e. Crimina] Division qud Scction (hercinnfter refco-cd to as “zhe Govemment" or “1l1is
OHL:`&”_)___ 'l_`b.is plea offer expires on Oc£ober 9 2013 If you_a_' client occe_pcs_ 1111: teams and conditions
of 11115 o£§_'_er,= please nave your client execute this document 111 the spacepco_vided below. Upou rece1pt

-of` the mooted _c_locument, this letter will become the Plea Ag;reement (hereinalter refermd co as the

“Agrecmcnt”). "Ihe terms ofthe offer arc ns follows:

I.Qhumund§mummni_¢s

Yo'u_r client agrees to waive indictment and plead guilty ro all elements of Counl Om: of 1111:
one-count erim_ina_l lni`ormation, a copy of` winch ls attached ,eharging_ vour client with bank fraud m
violation of 13 U_. S _C § 1344.

'Yo_ur olicn`t understands 111111 11 violation of 18 U.S.C. § 1344 carries a maximum sentence of'.
30 )ears ol`i_:nprisnnment_; :1 fine of $l ,,000 000 or twice the pecuniary gain or loss ofthe offense (.11.1:
18 U. S. C. § 3571(11}[1) and (d]); 11 1erm of supervised release of not more than 5 years (wc 18 ll S C.
§§ 3559(a){2) & 3583(`11}(1) {Closs B felony)); and 1111 obligation to pay any applicable i:111.-r1:s1 or

Pngc l nflO

 

Case 1:18-cr-00325-TFH Document 8 Filed 11/16/18 Page 2 of 10

alties on fines `anc__l restitution not timely made. The Defendant; may 1101 be sentenced to a term of
probatton. See 18 U S C. §356_1(8)(1).

' l __In addmon, 310\11' éli_e`nt~_ agrees to pay a mandatory special asses31nent of $100_ to the Clerk of

   

that,- pursuant to 1'8 U.S.C. § 3572 and § 513le of the ll_nit¢d _Sta_t_es_ Sentencmg
éline`s" Manual (_2016) (hemmait)er “Sentencmg Gutdelmes,” “Gutdelmes

  

airly and; acc_u`rqtely descrtbes and
.. hich_ 31_0111' clientis pleading gudty
your ltents1gn 811§ return the Statement of OE`ense as `a written proB`er. of evadence, along

 

 

Psg_sjz_of.to

 

Case 1:18-cr-00325-TFH Document 8 Filed 11/16/18 Page 3 of 10

A. `Estimated Ol`fense Level Under~the'Guidelines

`The parties 8gree that the following~Sentenci_ng Guideli'nes sections apply:

U;s;s_.'G.~ »§‘281 .1(3)(1) nasa orf¢ns¢.Lrvei 7
iUSS,G§ZBll(b)(l)(I-l) Sp`e"cifi_c Oft`ense Characterisncs 1
~ . Loss>sssooocand<3 1500,000 14
` u;s;src. § 3E1_.1(a) md (b) Appl'i¢ab;¢ Adjus_un¢ns 1
' . Acceptance ochsponsibility ;3
;Toal:zis

h Adi/isoiy‘ CiuideiinesRangeZ? months`ti`)'!$;'»; months
B,' Acceptance of R_osponsibility

As indicated
§ pursuant tc'U' S

aheve', the Governrnent agrees that a 2~1e_v`el reduction will he appropriate,
- § 3E1 1, provided th3t_ your client clearly demonstrates acceptance of
"atisfaction ot` the Govemment, thr “';;-ypur client’s allocuuon, adherence to
' `of the plé3 and imposition of sentence__.
` as described above, 8nd if the Detbn'_datit_-

 
   
 
 
  
 
  
 
 
 

   

', agrees -`t'h 811 ` 'di onal irlevel reduction will b"e appropriafe, pursuant 18 ll S,SrG § 381 1(11_),
becaus§'y hasassisted aumonuosbyprovidmgtiineh{notice of your c_li`,. A»s' ` 5 _`

1 .. » § ' '-the Govemment to avoid preparing foi" mal:and.~ 3

‘ Court¢uialloeetedw~resburce!; emciently 3 1 ’ ~

 
       

No‘thm"""` this Agie¢ment limits 1118 right ofthe Govemment to seek denial of‘;thc adjustment
` ".nsibility, pursuant th U S. _S G § 331 l;_ and/or imposition of an adjustment for

 

: 511 j oral

ldctei'mi_n. By; _ 60y_er_n_ment that yoni: client has eiilier: (a)_ engaged in conduct, unknown to the
f Government 811 the time of the signing of this Agreement, that constitutes obstruction of just1ce, or (b)
~ engaged in additional criminal conduct after signing this Ag'reém'ent.

_ 111 accordance with the above, the Es`ti'mated Ofl"ensel;iegel will,be hatila_ast' 181
c. ` menard crimes history car¢gqry

Ba`séd`.- upon the information now available to this thce, your client appears to have no
criminal convictions

Accordmgly,. your client is estimated to have “0’~’ criminal histoiy points and your client’s
_;Crimingl History 5 'tegory' is` estimated to be “I” (the "Estimated Crimmai History Category”) Your
client aggiowledges, however, that after the pre-sentence investigation by the United States Probation
Officé,a ii'érent conclusion regarding your client’s criminal convictions and/or criminal history
ipoi_nts yi')e reached and your client’s criminal history points may increase.

.Bage 3 of 10

Case 1:18-cr-00325-TFH Document 8 Filed 11/16/18 Page 4 of 10

D. Estimated Applicable ~Gui_dellnee Range

Based uponthe Estimated OH`ense Lev§l and t_he_ Estimated Criminal I-Iistory Catego_ry set forth
above, your client’s estimated Sentencing Guideline_s range is 27 months to 33 months (the ‘Estimated
Guidelin§s Range”)._ In addition, the parties agree that; pursuantto -.U S S. G. § 531 .2, should the Court
impose a fin§,~ at G_uidel_in§s level 18, the estimated applicable line range is $10`, 000 toj _$1,000,000
_Sé§' -U. S. S G'. § ,SEI .~2(c)(4) Your client reserves the rightto ask the Coi'irt not to impose any applicable
it`i'i'i§

_'_I`h_§ pitrd§s agree that, sql§ly for th§ purposes of- calculating the applicable range under the

t Seiiteiiuing'-»Guidehnes, neither a downward nor upward departure from the Bstimated Guicle_lines
` Kan' se rth above is warranted The parties a`l`s"o agree that helthei' party will seek any offense-
` t ‘ ii_l on,diiferent nom the Estimatied(j)ff` ' ` § Lev§l calculated above`;' in subsection A. Yoiir

. ' . t Esumated Gtudelines Ran " culated above
` is not binding on the Probation t)Ec§ or the `t'trt. Shotil`d the Court or Probation Ofli_'o§ deteniiine~
that a giudelinesvrange different from the Bstimnt§d Guidclmes Ra‘nge i`s_ applicable your client will
not he permitted to withdraw his guilty pleaon that basis, and the Goveminent and your client will still

be bound by this Agr§einent.

Yo_iir_ client understands and acknowledges»that the terms of this section apply only to conduct
thatocciii:red before the executloh of this Agr§ement. Sh_ould your client engage in any conduct sher
the execution of this Agr§ement thatwoiild forth the basis for an increase in your client"s base o&`ense
level o"i" 'ustit'y an upward departure (examp_l§s ofwhich include but are not limited to, ohstruction of
justice', t`ailure to` appear for a court promding, nominal conduct while pending sentencing and false
statements to law enforcement agents, the probation ochoi‘, or the Coui't)a the;- Govemmeot is free

=under this Agreementto seek an increase in the base oh`ense level based on that.post-agreement1

  

`.'-conduct

 

 
 

-5.1

 

_` `_ Based upon the information known to the G`ove'riiment at the thrie of the signing of this
;.A § enterit, th§ parties forther agree that a sentence within the Estim'ated Guidelincs Range (_o_r helow.)
" nstitute'~'a='i‘ea'sonable:s§n gof the factors set forth in 18 U. S,' C._ ':§ 3553(§),

pe__ view notwithstanding the appeal waiver provided
, -oui‘ clientteserves the; tight to seek a sentence belowthe B$timated Guidelmes Range based
\1upon factors to be considered in imposing a sentence pursuant to 18 U. S C. § 3553(11)

 
     

 

v 'l’he Government and your client reserve the right to describe fully, both orally and in wiiting,'
' to the sentencing judge, the nature and seriousness of~ your client’s misconduct, including any
misconduct not described in the charges to which your client` is pleading guilty.

The parties also reserve the right to' inform the presentence report writer and the Court of any
relevant facts, to dispute any hict_u_al inaccuracies in the presentence report, and to contest any matters
not provided for` in this Agreement. In the event that the Couit considers any Sentencing Guidelines

' adjusnnents, depaiuircs, or calculations diferent horn any agreements contained in this Agreement, or
contemplates a sentence outside the Guidelines range based upon the general sentencing factors listed
_it'l 18 U". S. C. § 3553(&), the parties reserve the rightto answer any rclatcd° inquiries from the Court.~ ln

~ -fP-age-‘i. 0£§10

  

 

Case 1:18-cr-00325-TFH Document 8 Filed 11/16/18 Page 5 of 10

addition, your client acknowledges that the Government is not obligated and does not intend to file any

post-sentence downward departure motion in this case pursuant to R_ule 35_(b) of the Federal Rules of

C.riminal.l’ro¢edur¢

 

the Co_urt. You'r client
acknowledges that the Co_ur~t is net obligated to thll‘e.w any recommendation of the G`overnment at the
time of sentencing Y_eur client understands th§t neither the Gevemment’s recommendation nor the
S_en`tencing` Guidelines are binding on the Ceurt. ‘

thatth sentence to he.: imposed is a matter solely within the discretion

 

Ye_u_r client aciniewledgas that your-~. client’s entry of_` ai guilty plea to the charged offense
authorizes the Coi_nt to impose any sentence, tip to and including th`je statutory maximum sentence,
which may be greater than the applicahl§- Gnidelmes cange. The Govemment cannot, and does net,
make any premise er representation as to_ what sentence yojur client will teceive. Mereover, it is
understood that your client w_ill have no right to withdraw your client’js plea af guilty should the Court
impose a sentencadmhs outside the Guidelin`es range or. if the Ceurt does not follow the Government’s
sentenaing;recommendation The Governnient and your client will ' ` -5`ot`lnd by this Agreernent,

' sentence imposed by the Court. Any eH'o'rt lay .yeii'r _ie'nt townhde the guilty plea
because ,of the length ofthe sentence shall constitute a breach of this Agreement.

 

  
 
  

hange 111 your client’s
_. chant’s\hond status er

fthatis relevantto whether your client ;1s-hkely to flee or pose a danger te any person or the community

Yo'ur client also agrees that any violation of your client’_s release conditions 'o'r. any misconduct by your
client may result' in the Goverrunent hli`n"g a`n 911 m motion with the _Ceuit requesting that a bench
warrant be issued for your client’s arrest and that your client -be detained without bond while pending
sentencing in your client’s cas'a.
' A. .Indihttnent
-TPiirsua`nt to.Fed'. RL‘ 'C`riin..Pt 7(b),~. your client waives prosecutihn b`y indictment
B. Vehl`!é

Your client waives any`ch`aile'nge to venue in the District ofColunil_:ia. 28 U.S.C. § l406(b).

jPagesotie

 

    
 

instructed that your client° ls presom `i'rii`loe s
rj-the Govemment .4;pr0ve your alien "

Case 1:18-cr-00325-TFH Document 8 Filed 11/16/18 Page 6 of 10

C. Statute of Limitntlons

Your client agrees that, should the conviction following your client’s plea of guilty pursuant to

this Ag'r'eement be vacated for any reason any prosecution, based on the conduct set forth m the

attached Statement of Ofl'ense, that is not time-barred by the applicable statute of limitations on the
.date of the signing of this Agreement (uicludmg any counts that the Governm_eit_t has agreed not to
prosecute pursuant to this Agreement) may be commenced or reinstated against your client,
notwithstanding the expiration of_; the statute of limitations between the signing of this Agreemerit and
the commencement or reinstatement of such prosecution It is the intent of this Agreeinent to waive
all defenses based on the staulte of limitations with respect to any prosecution of conduct set forth' in
the ettached Statement of Oti`ense that is not tlme~b_arred o_n_ the date that this Agreement' is sl'gr`ied.

D. Tria`l?and'i()theii‘kights

Your client understands that by pleading guilty in this case, your client agrees to waive certain
`i'_i`ghts anrded by the Constitutlon of the United. _State,s and/or by statute or rule Your client agrees to
forego the right to any further discovery or disclosures of information riot already provided at the time
of the entry of your elient’s guilty plea Your cheat also agrees to waive, among other rights the right
to be indicted by: a Grand Jury, the' right to plead not gull_ty, and the right to a jury trial. If there were
ajar-y trial’, your client would have the right to be represented by counsel,' to confront and cross-examine

4 witnesses against your client,4 to challenge the admissibility of evidence oh`ered against your client, to
compel witnesses to appear for thepuipose of testifying and presenting other evidence on your client’~s

b&alf, and to choose whethent'o testify Ifthere were ajury trial and your client chose not to testify
at that trial,- your client would have the right to have the jury instructed that your client’s failure to
testify could not be held against your client Y,oui‘ client would fiirther have the right to have the Jury
` .§\_Ii proven guilty, and that the burden would be oil

gill "`b`é_yo'i'id a reasonable doubt Ifyour client were found j
have the right to appeal your client’s conviction You'r client

      
  

guilty eft'éi"' a think your client weil

` _ understands that the Fi811 Ameodineht to the Constitution of the United Sta"tes protects your client from
? ‘fthe` use of self~mcrinimetmg statements in a criminal prosecution By entering a plea of guilty, your
client knowingly and voluntarily waives or gives tip your client’s right against self-iiicrlmination._

Your client acknowledges discussing with you Rule ll(f) of the Federal 'Rules of Ci»iminal.

' :'jrroc¢dum and ante 410 of tile salient Ruiéfs ofavfdellca, which ordinarily limit tile admissions of"

t 4- statements made by a defendant in the course of plea discussions or plea proceedings if a guilty plea' is
~ later withdrawn Your_ client knowingly and voluntarily waives the rights that arise under these niles
`»in the event your client withdraws your client’s guilty plea or withdraws from this Agreement after

:slgolng- -lt.

Your cheat also agrees to waive all constitutional and statutory rights to a speedy sentence and

t agrees that the plea of guilty pursuant to this Agi'eeme'iit lvill b'e entered ata time decided upon by the
parties with the concurrence of the Court. Your client understands that the date for sentencing Will be
'set by the Court

E. Appeal Rl`ghts_

Your client agrees to waive the _rlgl'it to appeal the conviction in this case on any basis, including

but not limited to claim(s) 'that: (14) the statute to which your client is pleading guilty is unconstitutional,
and (2) the admitted conduct does not fall within the scope ofthe stanlte. Yonl- client understands that

_Page 6;of 10

 

Case 1:18-cr-00325-TFH Document 8 Filed 11/16/18 Page 7 of 10

federal .law, specifically 18 U. S_. C4. § 3742, affords defendants the right to appeal their sentences in
certain circumstances 7Your client also agrees to waive the right to appeal the sentence in this cas_e,
including but not limited to any term of' imprisonment fine, forfeiture, award of restitution, term or
condition of supervised release, §uthority. of the Court to set conditions of release, and the manner in
which the sentence was defermined, except to the extent the Court sentences your client above the
statutory maximum or guidelines range determined by the Court In agreeingto this waiver, your client
is aware that your client’s sentence his yet to be determined by the Couit. Realizing the uncertainty
i11 estimating what sentence_th 7 1111 ultimately will impos_e, your client knowingly and willingly
waives your client's right"to~ appeal the sentence to the extent noted above, in exchange for the
concessions made by the Government iii; this A_g_reeinent~. Notvdthstanding the above agreement to
waive the right to appeal the conviction and sentence your clientretains the right to appeal on the basis
of ineffective assistance of counsel ,bu`tnot to raise 'o`i`i appeal other issues regarding the conviction or
sentence

;F. coilaiei~sisiwck

7 Your client also waives any right to challenge the conviction entered or sentence imposed under
this Amement or otherwise attempt to modify or change the sentence or the manner in which it was
detenninedinanycolla 7 'k»,. ‘
2255 or Federal Rul' `t` C` ‘Pro ‘ °`467_0(5), except tn the extent such a motion' is based on newly
discovered evidence or on .a- claim tha yotnf. client received meE`eetive assistance o_f counseh Your
client reserves the right.to 510 emotion brought under 18 U S. C. § 3582(<7:)(2), but agrees to waive the-
right to appeal the denial of such a motion.

   

1071 Rastitutign

’ Your client understan ` that the Court has an obhmtion `t_o determine whether, to whom,- and , t
, itt what amount, titan restitution applies 111: this case under 18 U S C. § 3663A (the_ Mandatory`
Vi`ct.im' Resitutlon Ac' t,, ”)7; Hel‘e`, the _Viqfims likely ’Withiti the scope of the MVRA would
be UBS Ba'nk USA (“UBS ` 4UB_S Bmancial Se`rvices I_nc. of Puerto Rico, or both. ’l'h'e'
Go'vernment hereby mfonnsthe ourt that both entities have advised the Govemment that they do not
seek restitution R,elatedly the verninent will not recommend restitution under this Plea Agreeine'nt.

Se`a generally 18 U. S C § 3663A(e)(3)(B)

   

None_thele_ss, your client understands that the Court may,~: in- fits sole discretion order restinition.
‘ In that event," payments of restitution shell he made to the Cle`rk of the Court In order to facilitate the
collection of financial obligations to be imposed 111 connection with this prosecution, your client amees.
to disclose fully all `as`s`ets iii which your client has any interest or over which your client exercises
control, directly of indirectly .cludxug those held by a spduse. nominee o`r other third party. Your
client agrees to submit az comp 7 ted financial statementon az financial disclosure form which has or whl .
be provided to y_¢u by the Probation Q$cer' in conjunction with the presentence report lf you do not
receive the disclosure fonn, your client agrees to request one. Y_our client will complete and
electronically provide the Enancial disclosure form to the Probah'on Officer and the Governinent 30
days prior to your client‘s sentencing Upon review, if there are any follow-up questions, your client
ames to cooperate with the Probation Onicer and the Govemment. Your client promises that the
financial statement and disclosmes will be complete accurate and truthliil, and understands that any
willful falsehood on the financial statement could be prosecuted as a separate crime punishable under
18 U. S. C. § 1001`, which carries an additional live years’. incarceration and a fine.

 

riggs or io

 

Case 1:18-cr-00325-TFH Document 8 Filed 11/16/18 Page 8 of 10

Your client expressly authorizes the Probation Oflicer and the Govemment to obtain a credit
report on yoin~ client iri order to evaluate your client’s ability to satisfy any financial obligations
imposed by the Court or agreed to herein.

Your client understands and agrees that the restitution or~ fines imposed by the Court will be
due and payable immediately and subject to inuncdiate enforcement by the Government~, If the Court
imposes a schedule Qf: payments, your client understands that the schedule of payments is merely a
minimum. schedule of payments and will not be the only method, nor a limitation on the methods
available to the Govemment to enforce the criminal judgment, including without limitation by
administrative offset If`you`i‘ client is sentenced to a term of imprisonment by the Court, your client
agrees to participate iii the Bui_'eau ofPrisons Inmate Financial Responsibility Prograin, regardless of
whether the Court specifically imposes a schedule of payments

Your client certifies that your client has made no transfer of assets in contemplation of this
prosecution for the pin-pose cf evading or defeating financial obligations that are created by this
Agieement and/or that may be imposed by the Court'. Iii_ addition, your client promises to make no
such transfers in the future until your client has fulfilled any such financial obligations imposed as a
part of sentencing or under this Agieernent.

1’1`.

 

Defendant recognizes that pleading guilty may have consequences with respect to Defendant’.s
immigration status if`Defhndant is not a neutralitme citizen of the United States. Under federal law,
a broad range of crimes 'a`r`e removable o&`enses, including the offenses to which Defcndant is pleading
guilty l`.n addition,'~ underth circumstances denaturalization may also be a consequence of

  
 
 
 

-» . w 'Defendant understands that no crie, including the
' Court can predt, to;~a;_ certainty the effect ofDefendant’s conviction on{
Defendant’s immigration _sta `; §Defendant nevertheless afhnns that Defendant- chooses to plead-
guilty regardless of any immigration consequences that Defendant’s plea may entail, even if the
consequence is De£éndant’s denaturalization and automatic removal nom the United Sta'tes.

  

12;

 

Your_ client understands and agrees that if after entering this Agreem'ent, your client fails
specifically to perform or to hil511 completely each and every one of your clicnt's obligations under
this Agrecment_, Or_ engach i_h_ br attempts to engage in any criminal activity prior to sentencing, your
client will have hrca`ch`ed this A'greerriont. In the event of such n breach: (o) the Governr_nont will be

. free from its obligations'und " this Agrecmb.nt, including not to oppose a downward adjustment of 2-

"'leveIs for acceptance responsibility described above, and to make the motion for an additional l-'
level reduction described above, (b)j your client will not have the right to withdraw the guilty plea; (c)
_your client will be fully subject to` criminal prosecution for any other crimes, including perjury and
obstruction of justice, and `(d) the Gov_emment will be free to use against your client, directly and
indirectly, in any criminal or civil proceeding all statements made by your client and any cf the
infoiination or materials provided by your client,- including such statements,- information and materials
provided pursuant to this Agreement or. during the course of any debriefings conducted' in anticipation

.of, or after entry oil this Agi'eement, whether or not the debrielings were previously characterized as
“oli`- the-record” debnelings, an_d including your clieht's statements made during proceedings before
the-_ Court pursuant to_ little l'l of the Fe'cl`oi"nl ‘Rti`l_érli of Crimirial Proceclure.

Ras.e~.$ °fIO

Case 1:18-cr-00325-TFH Document 8 Filed 11/16/18 Page 9 of 10

Your client understands and agrees that the Government shall be required to prove a breach of
this Agreement 0111y by good faith.

No111i1'13" 111 this Ag'reement shall be const_n10d 19 protect your client from prosecution for any

crimes 1101 1113 d'eh widiin this A'greenient_ o`r cbrnmihed by your client atter` 1110 execution of this
blie_n underst{mds 311,1:1 33r09s_-th31tlie.Governmentiqs§rves= 1110 gight 10 prosequte`

. es Your client i\lt'th¢r 1111 3rstanhs that 311y peijuiy, false statements or

    

 

3 herem, nor will any such agreements promises
;committed to writing 311'd signed by your cli;ent,

  
    

hoth 16 me no later 111

‘ Smcerely 1033

~»sANDRA L_. MOSER
z `~ ‘~Acbng Ch1ef
.` . ~5U S Department of J'ustace
. ~€11131_1`131 Divisiort, Praud Section

BRIAN K. KIDD
.Act;in_g Deptity Chief
.Securxties &_ Financial Fraud Unit

 

By: g 'g'_o_zy' E.,chobs
Cory E. Jacobs
~TrialAttomey

B#g¢,l?iof~io

 

Case 1:18-cr-00325-TFH Document 8 Filed 11/16/18 Page 10 of 10

g EFgN_i;A M__ _’s_ Agggp]‘i_n\igs

I have read every page of this Agreem'ent and have discussed it with my attorneys, Bdgar L.
'Sanchez-Mercado, Esq and Guillem'ib Ramos-Lhifia, Esq. 1 am fully satisfied wi111 the legal
representation hy.;thein_, whom-_ I 1131/§ chosen 10 represent me harein. l hilly understand this Agreeme`nt
ian,_d§ ' ‘ l ‘ ‘ `i,tlio_i,it reservation I do thisvoluntanly and ofmy own free will, intending to be legally
,boun` ' No~threats have been made to 1110 nor am 'I under the intiuen<_:e of anything that could impede
my abilityto understand this Agree.meiit fiilly I: am pleading guilty hecau'se I ai`n i`n fact guilty of the
oEense_ identified iii this Agreement.

 

I~"reaffin'n_;'that absolutely 110 pmmisss. agr¢,=emants, understandings or conditions have been
made o`i': tar¢d§. into 111 connection with my decision to plead guilty except those set forth in this
Agi~eaman ' ` lam satisfied with the legal services provided by my attorneys in connection with this
Agreetneot and matteis- related to it.

1

// 1
loss G. itez-Ai'one,.]r.
Defen

 

 

 
  
  

this Agiaement, reviewed this Agraement with my client, 3056 G.
§ " " ..dis `sed tha'; provisions of this Agceeinent with my client These pages
_ completely set fo`_r'th 1116 entire Agreement. I concur in `my client’ s desire to plead guilty
1513 s¢tn)nh mims Agieement 1

malol_M/. 111 /l»~`//fwl} 1111 L\;~.c

Edgac L. Sanchaz-Mercado, Esq.
'Giiill_e_rmo Ramos-_~Luifla, Esq.
Attornays for Defenda'nt

Page 10 of 10

